08808DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, Applicant recites “wherein torque values above the implausible torque threshold speed values greater that the implausible speed threshold” in each of the claims.  It is unclear what this limitation is intended to mean.  Ignoring the underlined portion of the limitation would still leave the claim unclear as we still would not know what happens when torque values are above the implausible torque threshold.  Claims 2-11 and 13-19 depend from these independent claims and are therefore rejected for at least the same reasons.  Furthermore, claims 8 and 18 recite similar limitations pertaining to speed (rather than torque) and are rejected for the same reasoning as claims 1 and 12.  
Appropriate corrections are required.  Due to the incomplete nature of the claim scope, evaluation on merit and prior art is not possible at this time.  THIS IS NOT AN INDICATION OF ALLOWABLE SUBJECT MATTER.  Any prior art considered to be relevant is included in the Conclusion section below.
Regarding claims 3 and 14, Applicant recites “further comprises at least one measuring the electrical torque of the generator … or estimating the electrical torque of the generator.”  This appears to be another typographical error.  
Appropriate corrections are required.  
Regarding claim 20, Applicant recites “determining an electrical torque of the generator of the drivetrain” but subsequently fails to incorporate the measurement into any useful purpose.  As claimed, there is no apparent function or use for this measurement.  The specification indicates that the mechanical torque may be estimated based on the electrical torque or the generator speed measurement.  The claim recites neither of these and, as such, the claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the mechanical torque may be determined based on the electrical torque.  Furthermore, based on the text of the claim, it is unclear whether Applicant intends for the mechanical torque to be calculated based on the speed (one option disclosed) or whether the speed measurement is only intended to be used in conjunction with a determination of “an acceleration of the generator required to accelerate or decelerate inertia of the drivetrain ….”  It is also unclear whether “to maintain the speed measurement” is intended to limit the mechanical torque determination or the acceleration/deceleration limitation.  Appropriate corrections are required.  Due to the missing essential step of translating the electrical torque measurement into an estimated mechanical torque, combined with the multiple plausible interpretations of the claim scope, Examiner is unable to provide an evaluation on merit or prior art at this time.  THIS IS NOT AN INDICATION OF ALLOWABLE SUBJECT MATTER.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) a series of mental steps (e.g., “receiving a measurement,” “determining an electrical torque,” “estimating a mechanical torque,” etc.).  This judicial exception is not integrated into a practical application because the method as recited does not include any steps that exert a physical control over the system.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, oUnder the doctrine of broadest reasonable interpretation, “implementing … a control action” may include other steps akin to mental steps (e.g., the control action may be a step of observing other components, prioritizing steps, etc.).  
Dependent claim 2 states that the speed measurement is measured via a high resolution speed sensor.  This is merely one way to observe the speed measurement and does 
Dependent claims 3-10 each recite additional method steps amounting little more than mental steps.  As such, these dependent claims are rejected for the same reasons as claim 1.
Claim 20 recites a method similar to that of claim 1.  As with claim 1, the method of claim 20 fails to recite any physical controls over the system.  As such, the rejection of claim 1 applies, mutatis mutandis, to claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner notes that the EPO search report dated 08/19/2020 and submitted by Applicant in the IDS received on 11/17/2020 sets out a rejection under U.S. Patent Application Publication No. 2011/084485.  This rejection is predicated on ignoring/not considering the limitations rejected under §112 above.  While Examiner does not believe it proper to fully ignore limitations under U.S. practice, the reference is relevant for the reasons set forth in the EPO report.
Examiner has also included U.S. Patents 9,745,958 and 9,920,743 (each to Agarwal et al.).  Each of these references is drawn to a similar control of a wind turbine based on speed and/or torque measurements and estimates to control the operation of the wind turbine.  While neither appears to explicitly discuss or contemplate the control being used to prevent “catastrophic damage,” such would arguably be implicit since the purpose of controlling turbine operation is to prevent unnecessary wear or damage to the turbine in general.
The remainder of the cited prior art generally relates to control of wind turbines using a torque or a speed measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832